Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The Terminal Disclaimer-Filed (Electronic) was filed and was approved by the USPTO on 01/05/2022.

Notice of Allowance
      This communication is in response to the amendment filed on 11/22/2021. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 2-21 are allowed.   Claim 1 has been canceled.

Reason for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read the claims as amended.
The following is an examiner's statement of reasons for allowance:
The invention is related to a method/system that determining a dynamic threshold when additional portions of a content item should be retrieved.  The retrieval process is based on which direction of consumption is detected and network condition. Determine first user input and a second user input at a first device, wherein the input is related to a direction of consumption.  At a second device, the direction of consumption is determined based on the first and the second user inputs.  Then calculate a threshold according to a direction of consumption and a network condition.  When a 

As to claims 2, 7, 12, and 17, 
The closest art of record Tweedale (US 20130223509) teaches that user device is responsible for download and playing back the content from a server or upload the content to the server, wherein user downloads the content at different rate.   Dynamic thresholds are used to calculate the appropriate bitrate encoded segment that should be used for a given content segment to achieve both satisfactory playback as well as conserve network bandwidth usage.
  Ma (US 20130097309) teaches that after client issues subsequent request for additional segment files, these requests are classified through DSI and found to match existing video streaming sessions created through previous requests.  Next segment is pre-fetched for a higher bitrate if excess bandwidth exists and the client allows for it.
However, the prior art of record does not teach or suggest:
determining a direction of consumption, in a user interface, of a first portion of a content item based on:
first user input, received via the user interface, that corresponds to a first change in a first current consumption position in the first portion of the content item, and
second user input, received via the user interface, that corresponds to a second change in a second current consumption position in the first portion of the content item;
determining, based on the direction of consumption and based on network conditions of a network, a threshold for retrieving a second portion of the content item; and
based on determining that a third current consumption position satisfies the threshold, retrieve, via the network, the second portion of the content item.

Dependent claims 3-6, 8-11, 13-16, and 18-21 depend from now allowed independent claims 1, 7, 12, and 17 and therefore are also allowed.
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ANH NGUYEN/Primary Examiner, Art Unit 2454